id office uilc cca_2009042811480441 ---------------------------- number release date from ------------------- sent tuesday date am to ----------------------------------------------- cc --------------------- subject spanish translation of us treasury this responds to your request for statutory authority for the processes in the irm related to over-stamping taxpayer checks drawn to a payee other than united_states treasury if a taxpayer makes out a check to something other than united_states treasury us treasury_department of treasury or internal_revenue_service the irm provides that the service processor may over-stamp the payee line with united_states treasury when the processor believes that the taxpayer intended the check to be a payment of federal taxes see irm and sec_6311 provides for the payment of tax by commercially acceptable means sec_6311 provides that the secretary shall prescribe such regulations as the secretary deems necessary to receive payment by commercially acceptable means sec_301_6311-1 allows for payment of taxes by check and specifies that a check or money order in payment for taxes should be made payable to the united_states treasury there is no statutory requirement for_the_use_of this payee only a note to the regulations in section of p l which provides that the secretary shall establish such rules regulations and procedures as are necessary to allow payment of taxes by check or money order made payable to the united_states treasury administrative convenience and taxpayer protection as it is unlike an acronym that can be easily altered by a third party it appears that united_states treasury was chosen based on ucc article section explains the function of the payee on a negotiable instrument section a provides the person to whom an instrument is initially payable is determined by the intent of the person signing as the issuer of the instrument the instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person ucc section d provides that if an instrument is payable to a holder under a name that is not the name of the holder endorsement may be made by the holder in the name stated in the instrument or in the holder’s name or both therefore article provides for the validity of a check drawn to the wrong payee name so long as the drawer intended the check to be paid to that individual or entity here where the service employee receives a check that he believes was intended for the payment of federal taxes see circumstances in the irm that demonstrate taxpayer intent ie mailing to the federal government attaching to a tax_return drawing the check in the same amount as the liability indicated on the return he may stamp the appropriate payee name on the check there is no requirement in the irc that the check be drawn to the united_states treasury the regulations only so provide as a function of administrative convenience and security to the taxpayer therefore the irm processes related to over-stamping are legally appropriate please let me know if you have any questions and whether this satisfies your request
